Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
In claim 3, the term “a threshold ratio”, recited in line 6, is unclear. What is a threshold ratio? Is a ratio of threshold = threshold/threshold = 1? (also noted in claim 14).  Clarification or correction is needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadad et al (US 2013/0080098) in view of Sims et al (US 20180220499).  Regarding claims 1-2 and 13, Hadad discloses a method of performing a thermal increase operation (par. 0002) on a load 103, Figure 1) that is positioned within a cavity (102, energy application zone) of a thermal increase system, the method comprising providing, by a radio frequency (RF) signal source (112, source) through a transmission path, an RF signal to an electrode ( 110, radiating element is shown connecting by  a line to 112, source) that is proximate to the cavity (102, energy application zone, Figure 3B); repeatedly taking RF power measurements that indicate a magnitude of reflected RF power along the transmission path (par. 0068 with detector (118) detecting feedback and the RF energy emitted; process shown in Fig. 3B), and repeatedly determining, based on the RF power measurements, and the reflected RF power measurements, a calculated rate of change (par. 0068, describes measured parameters including RF energy forward (emitted)  and reflected, and par. 0057 describes the use of time derivatives of the measured parameters). Hadad further discloses repeatedly calculating ratios of the reflected RF power measurements to the forward RF power measurements (par. 0204 and par, 0105) describes ratios of reflected and forward power and par. 0123 describes using their time derivatives); repeatedly comparing the ratios to a threshold (Figure 4B shows a process of monitoring RF feedback (426, Figure 4) comparing it to criterion (428) and applying a protocol or determining a new protocol (424 or 420, Figure 4).  However, Hadad does not discloses the thermal increase system includes a variable impedance matching network coupled between the RF signal source and the electrode is configured in a state that results in a relatively low reflected-to-forward power ratio; when a determination is made that the variable impedance matching network is not in the state that results in the relatively low reflected-to-forward power ratio, re-configuring the variable impedance matching network to reduce the magnitude of the reflected RF power; repeatedly determining a frequency at which the variable impedance matching network is being re-configured; and when a determination is made that the frequency is not greater than a threshold frequency, continuing to provide the RF signal to the electrode for a period of time.  Sims discloses a variable impedance matching network (20, matching network, Figure 1) coupled between the RF signal source (10, power output) and the electrode (14, electrode) is configured in a state that results in a relatively low reflected-to-forward power ratio (par. 0014); when a determination is made that the variable impedance matching network is not in the state that results in the relatively low reflected-to-forward power ratio, re-configuring the variable impedance matching network to reduce the magnitude of the reflected RF power; repeatedly determining a frequency at which the variable impedance matching network is being re-configured; and when a determination is made that the frequency is not greater than a threshold frequency, continuing to provide the RF signal to the electrode for a period of time (par. 0014- par. 0023). It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Hadad a variable impedance matching network coupled between the RF signal source and the electrode is configured in a state that results in a relatively low reflected-to-forward power ratio; when a determination is made that the variable impedance matching network is not in the state that results in the relatively low reflected-to-forward power ratio, re-configuring the variable impedance matching network to reduce the magnitude of the reflected RF power; repeatedly determining a frequency at which the variable impedance matching network is being re-configured; and when a determination is made that the frequency is not greater than a threshold frequency, continuing to provide the RF signal to the electrode for a period of time as taught by Sims in order to protect the power source from damage due to reflected power. Regarding claims 3-4 and 14, Sims discloses the steps of calculating ratios of the reflected RF power measurements to the forward RF power measurements (par. 0014); comparing the ratios to a threshold ratio; and when a ratio of a reflected RF power measurement to a forward RF power measurement is greater than the threshold ratio, determining that the variable impedance matching network is not in the state that results in the relatively low reflected-to-forward power ratio (par. 0018-20).  Regarding claim 7, Sims discloses repeatedly comparing the frequency to the threshold frequency (par. 0018).  Regarding claims 8 and 18, Hadad discloses the threshold rate of change is a rate of change that is consistent with the load having a temperature that is within a plateau temperature  range (in par. 0064 describes a thawing protocol shown in Figure 6A and the derivative associated with “thawing state” of the object wherein changes to the derivative are used as criterion for leaving the thawing protocol).  Regarding claims 9-10 and 19-20, Hadad further discloses the plateau temperature range includes a range of temperature between -16 degrees Celsius and -3 degrees Celsius (par. 0164 discloses a “thawing protocol” with a stating temperature of -18 degrees Celsius and figures 6A shows the “thawing protocol” ending temperature around 0 degrees Celsius, so the plateau temperature range includes a range of temperatures between -16 degrees Celsius and -3 degrees Celsius).  Regarding claims 11 and 16, Hadad discloses the RF signal is an oscillating signal having a frequency between 3.0 megahertz and 300 megahertz (par. 0051 describes the application of EM energy including frequencies from 3KHz to  300GHz).  Regarding claims 12 and 17, Hadad discloses substantially all features of the claimed invention including the RF signal is an oscillating signal having a frequency (par. 0129), but does not disclose the RF signal is an oscillating signal having a frequency selected from 13.56 megahertz (+/- 5 percent), 27.125 Megahertz (+/- 5 percent), and 40.68 megahertz (+/ - 5 percent).  Sims discloses frequency is selected from 13.56 MHz (+/- 5%), 27.125 MHz (+/- 5%), and 40.68 MHz (+/- 5%) (see par. 0003). It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Hadad operating with these selected frequency as taught by Sims in order to suit for user specific application.
Claim(s) 5-6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadad et al (US 2013/0080098) in view of Sims et al (US 20180220499), and  further in view of Rogers et a; (US 20120103973). Regarding claims 5-6 and 15, Hadad/Sims discloses substantially all features of the claimed invention except initializing a timer associated with monitoring an amount of time that the RF signal source is to continue to provide the RF signal; continuing to provide the RF signal to the electrode until a determination is made that the timer has expired; and when the determination is made that the timer has expired, ceasing provision of the RF signal to the electrode. Rogers discloses initializing a timer associated with monitoring an amount of time that the RF signal source is to continue to provide the RF signal; continuing to provide the RF signal to the electrode until a determination is made that the timer has expired; and when the determination is made that the timer has expired, ceasing provision of the RF signal to the electrode (106, par. 0085, Figure 3, stop electromagnetic energy supply when the predicted amount of time has elapsed).  It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Hadad to incorporate the teaching of Rogers by incorporating a termination protocol that depends on elapsed time.  Hadad recognizes the use of secondary criteria for termination (par. 0051 and par. 0061) and terminating the operation upon the expiration of time could be utilized to prevent overcooking of the object if the primary means of measuring the object’s “doneness” fail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        August 24, 2022